OPINION — AG — **** HOSPITAL BILL PAYMENT GUARANTEED BY ADOPTIVE PARENTS **** A GUARANTY SIGNED BY THE PROSPECTIVE ADOPTIVE PARENTS, OR THEIR ATTORNEY IN THEIR BEHALF, GUARANTEEING PAYMENT OF THE HOSPITAL AND MEDICAL EXPENSES INCURRED BY THE NATURAL MOTHER OF THE PROSPECTIVE ADOPTED CHILD IS LAWFUL AND IS NOT IN VIOLATION OF THE STATUTES AGAINST TRAFFICKING IN CHILDREN. CITE: 21 O.S. 1970 Supp., 866 [21-866], 21 O.S. 1961 865 [21-865], 21 O.S. 1961 869 [21-869] [21-869], 21 O.S. 1961 867 [21-867] (TODD MARKUM)